DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,192,897), hereinafter “Lin”, of record.

Regarding claim 1, Lin discloses a display device (see Figs. 1-2) comprising:
a display portion (130); and
a driver circuit portion (150),
wherein the display portion comprises a liquid crystal element (18; col. 2, lines 10-12), a first transistor (e.g., 24; col. 2, lines 43-50), a scan line (12), and a signal line (11),
wherein the driver circuit portion comprises a second transistor (e.g., 23; col. 2, lines 43-50),
wherein the liquid crystal element comprises a pixel electrode (27; col. 5, lines 16-28),
wherein each of the scan line and the signal line is electrically connected to the first transistor (col. 3, lines 61-62),
wherein a structure of the first transistor is different from a structure of the second transistor (see Fig. 2 and col. 2, line 51 – col. 3, line 16),
wherein each of a first semiconductor layer (241 or 246) of the first transistor (24) and a second semiconductor layer (231) of the second transistor (23) is provided over and in contact with a first insulating layer (21 or buffer layer; col. 5, lines 3-15 and 32-37),
wherein at least one of the first semiconductor layer (241 or 246) and the second semiconductor layer (231) comprises a first metal oxide (col. 2, lines 60-65 and col. 3, lines 13-16),
wherein the first transistor (24) comprises a first region (e.g., 247) directly connected to the pixel electrode (27) (see Fig. 2).
Lin discloses the display device can be a liquid crystal display device (col. 2, lines 10-12), but fails to explicitly disclose wherein the liquid crystal element comprises a liquid crystal 
However, upon fully incorporating the display device as disclosed by Lin into a transmissive liquid crystal display device, as suggested by Lin, the liquid crystal element would comprise a liquid crystal layer, and a common electrode along with the pixel electrode to apply the necessary electric field across the liquid crystal layer.  Further, providing transparent conductive materials for the pixel electrode, the common electrode, and the first region would transmit visible light, wherein visible light passes through the first region and the liquid crystal element and is emitted to outside of the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the liquid crystal element comprises a liquid crystal layer, and a common electrode, wherein the scan line and the signal line each comprise a metal layer, wherein each of the pixel electrode, the common electrode, and the first region comprises a conductive material transmitting visible light, and wherein visible light passes through the first region and the liquid crystal element and is emitted to outside of the display device, to provide a common liquid crystal display with low power consumption, to provide conductive wiring for transmitting signals to the pixel units for imaging, and to transmit light from a backlight source through the display, emitting images to a viewer.

Regarding claim 2, Lin discloses wherein the first transistor (24) comprises a first lower gate electrode (243) overlapped with the first semiconductor layer (241 or 246) (see Fig. 2), and


Regarding claim 4, Lin discloses wherein a portion of the scan line (12) is the first lower gate electrode (243) (see Figs. 1-2 and col. 3, line 61 – col. 4, line 4).

Regarding claim 12, Lin discloses a display module (1, Fig. 1) comprising:
the display device (Figs. 1-2) according to claim 1; and
a circuit board (14 or 16, Fig. 1).

Regarding claim 13, Lin discloses an electronic device (col. 3, lines 6-9 and col. 5, lines 4-15) comprising:
the display module according to claim 12 (Figs. 1-2).
Lin fails to explicitly disclose at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button.
However, upon the implementation of the display device as disclosed by Lin into a known device such as a mobile phone or a television, as suggested by Lin, most if not all of the recited elements would be present in the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button, to provide multiple functional aspects associated with the display device as desired by a user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,192,897), as applied to claim 1 above, and further in view of Yamazaki et al. (US 2014/0340608), hereinafter “Yamazaki”.

Regarding claim 6, Lin discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the first region comprises a second metal oxide, and wherein the second metal oxide in the first region contains one or more kinds of metal elements contained in the first metal oxide.
However, Yamazaki discloses a display device (see Figs. 1 and 19), wherein the first region (e.g., 21) comprises a second metal oxide (para. [0086]), and
wherein the second metal oxide in the first region contains one or more kinds of metal elements contained in the first metal oxide (i.e., in 19) (paras. [0051 and 0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first region comprises a second metal oxide, and wherein the second metal oxide in the first region contains one or more kinds of metal elements contained in the first metal oxide, as in Yamazaki, into the display device of Lin to use similar transparent conductive materials having excellent electrical characteristics, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,192,897), as applied to claim 2 above, and further in view of Ka et al. (US 10,847,432), hereinafter “Ka”.

Regarding claim 8, Lin discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose wherein the first transistor further comprises a second upper gate electrode overlapping with the first semiconductor layer.
However, Ka discloses a display device (see Figs. 2, 5 and 15-16), wherein the first transistor (e.g., TR2, Fig. 5; col. 18, line 55 – col. 19, line 22) further comprises a second upper gate electrode (GE2) overlapping with the first semiconductor layer (SM1) (see Fig. 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first transistor further comprises a second upper gate electrode overlapping with the first semiconductor layer, as in Ka, into the display device of Lin for enhanced switching speed.

Regarding claim 9, Lin discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose wherein the second transistor further comprises a second lower gate electrode overlapped with the second semiconductor layer.
However, Ka discloses a display device (see Figs. 2, 5 and 15-16), wherein the second transistor (e.g., TR2, Fig. 5; col. 18, lines 55-59) further comprises a second lower gate electrode (GE1) overlapped with the second semiconductor layer (SM1) (see Fig. 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second transistor further .

Claims 10, 11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,192,897) in view of Ka et al. (US 10,847,432).

Regarding claim 10, Lin discloses a display device (see Figs. 1-2) comprising:
a display portion (130); and
a driver circuit portion (150),
wherein the display portion comprises a liquid crystal element (18; col. 2, lines 10-12), a first transistor (e.g., 24; col. 2, lines 43-50), a scan line (12), and a signal line (11),
wherein the driver circuit portion comprises a second transistor (e.g., 23; col. 2, lines 43-50),
wherein the liquid crystal element comprises a pixel electrode (27; col. 5, lines 16-28),
wherein each of the scan line and the signal line is electrically connected to the first transistor (col. 3, lines 61-62),
wherein the first transistor (24) comprises:
a first lower gate electrode (243);
a first insulating layer (21 or buffer layer; col. 5, lines 3-15 and 32-37);
a first semiconductor layer (246) over and in contact with the first insulating layer; and

wherein the second transistor (23) comprises:
a second semiconductor layer (231) over and in contact with the first insulating layer (21 or buffer layer; col. 5, lines 3-15 and 32-37);
a second insulating layer (232) over the second semiconductor layer (231); and
a first upper gate electrode (234) over the second insulating layer (232) (see Fig. 2),
wherein each of the first semiconductor layer (246) and the second semiconductor layer (231) comprises a metal oxide (col. 2, lines 60-65 and col. 3, lines 13-16).
Lin fails to explicitly disclose wherein the liquid crystal element comprises a liquid crystal layer and a common electrode, wherein the scan line and the signal line each comprise a metal layer, the first insulating layer over the first lower gate electrode, and wherein each of the pixel electrode, the common electrode, and the first conductive layer comprises a conductive material transmitting visible light.
However, Ka discloses a display device (see Figs. 2, 5 and 15-16),
wherein the liquid crystal element comprises a liquid crystal layer (LC) and a common electrode (CE) (see Fig. 16),
wherein the scan line (GL) and the signal line (DL) (Fig. 15) each comprise a metal layer (col. 17, line 66 – col. 18, line 6), and
the first insulating layer (IL1) over the first lower gate electrode (GE1) (see Fig. 5B).

Further, upon incorporating the pixel electrode, the common electrode, and the first conductive layer of a transparent conductive material, as known in the art, visible light would transmit therethrough.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the pixel electrode, the common electrode, and the first conductive layer comprises a conductive material transmitting visible light, to increase aperture ratio in the display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 11, Lin discloses a display device (see Figs. 1-2) comprising:
a display portion (130); and
a driver circuit portion (150),
wherein the display portion comprises a liquid crystal element (18; col. 2, lines 10-12), a first transistor (e.g., 24; col. 2, lines 43-50), a scan line (12), and a signal line (11),
wherein the driver circuit portion comprises a second transistor (e.g., 23; col. 2, lines 43-50),

wherein each of the scan line and the signal line is electrically connected to the first transistor (col. 3, lines 61-62),
wherein the first transistor (24) comprises:
a first lower gate electrode (243);
a first insulating layer (21 or buffer layer; col. 5, lines 3-15 and 32-37);
a first semiconductor layer (246) over and in contact with the first insulating layer, the first semiconductor layer comprising a first metal oxide (col. 2, lines 60-65 and col. 3, lines 13-16) and overlapping with the first lower gate electrode (246); and
a first conductive layer (247) over and in contact with the first semiconductor layer (246), the first conductive layer directly connected to the pixel electrode (27) (see Fig. 2),
wherein the second transistor (23) comprises:
a second semiconductor layer (231) over and in contact with the first insulating layer (21 or buffer layer; col. 5, lines 3-15 and 32-37), the second semiconductor layer comprising a second metal oxide (col. 2, lines 60-65 and col. 3, lines 13-16);
a second insulating layer (232) over the second semiconductor layer (231); and
a first upper gate electrode (234) over the second insulating layer (232) (see Fig. 2), the first upper gate electrode (234) overlapping with the second semiconductor layer (231) (see Fig. 2).
Lin fails to explicitly disclose wherein the liquid crystal element comprises a liquid crystal layer and a common electrode, wherein the scan line and the signal line each comprise a metal layer; the first insulating layer over the first lower gate electrode, and wherein each of the 
However, Ka discloses a display device (see Figs. 2, 5 and 15-16),
wherein the liquid crystal element comprises a liquid crystal layer (LC) and a common electrode (CE) (see Fig. 16),
wherein the scan line (GL) and the signal line (DL) (Fig. 15) each comprise a metal layer (col. 17, line 66 – col. 18, line 6), and
the first insulating layer (IL1) over the first lower gate electrode (GE1) (see Fig. 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the liquid crystal element comprises a liquid crystal layer and a common electrode, wherein the scan line and the signal line each comprise a metal layer, and the first insulating layer over the first lower gate electrode, as in Ka, into the display device of Lin to provide an imaging display device, to provide conductive wires for transmitting signals, and to protect and prevent short-circuiting of the gate electrode.
Further, upon incorporating the pixel electrode, the common electrode, and the first conductive layer of a transparent conductive material, as known in the art, visible light would transmit therethrough.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the pixel electrode, the common electrode, and the first conductive layer comprises a conductive material transmitting visible light, to increase aperture ratio in the display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claims 14 and 16, Lin discloses a display module (1, Fig. 1) comprising:
the display device (Figs. 1-2) according to claim 1; and
a circuit board (14 or 16, Fig. 1).

Regarding claims 15 and 17, Lin discloses an electronic device (col. 3, lines 6-9 and col. 5, lines 4-15) comprising:
the display module according to claim 12 (Figs. 1-2).
Lin fails to explicitly disclose at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button.
However, upon the implementation of the display device as disclosed by Lin into a known device such as a mobile phone or a television, as suggested by Lin, most if not all of the recited elements would be present in the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least any one of an antenna, a battery, a housing, a camera, a speaker, a microphone, and an operation button, to provide multiple functional aspects associated with the display device as desired by a user.

Regarding claims 18 and 20, Lin fails to explicitly disclose wherein the first transistor further comprises a second upper gate electrode overlapping with the first semiconductor layer.
However, Ka discloses wherein the first transistor (e.g., TR2, Fig. 5; col. 18, line 55 – col. 19, line 22) further comprises a second upper gate electrode (GE2) overlapping with the first semiconductor layer (SM1) (see Fig. 5B).


Regarding claims 19 and 21, Lin fails to explicitly disclose wherein the second transistor further comprises a second lower gate electrode overlapped with the second semiconductor layer.
However, Ka discloses wherein the second transistor (e.g., TR2, Fig. 5; col. 18, lines 55-59) further comprises a second lower gate electrode (GE1) overlapped with the second semiconductor layer (SM1) (see Fig. 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second transistor further comprises a second lower gate electrode overlapped with the second semiconductor layer, as in Ka, into the display device of Lin for enhanced switching speed.

Response to Arguments
Applicant’s arguments filed April 6, 2021 with respect to claim 1 have been fully considered but they are not persuasive.  Applicant has argued that Lin does not disclose “each of a first semiconductor layer of the first transistor and a second semiconductor layer of the second transistor is provided over and in contact with a first insulating layer,” as recited in amended claim 1.  However, based on the reasonable interpretation given above, Lin discloses these limitations.  Therefore, the previous grounds of rejection under 35 U.S.C. 103 over Lin have been maintained and modified as necessary due to the amendments to the claim.
Applicant’s arguments with respect to independent claims 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Therefore, the new grounds of rejection under 35 U.S.C. 103 over Lin in view of Ka are considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896